DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 25 August 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s) and no new matter should be entered:
1.  a third side magnetic portion in claims 14, 15 and 18-20
2.  a third dielectric layer laterally co-planar with a top portion of the first redistribution layer, the bottom magnetic portion, a bottom portion of the first side magnetic portion, and a bottom portion of the second side magnetic portion in claim 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 14, 15 and 18-20 recites the limitation “a third side magnetic portion”. However, the specification does not describe the above claimed subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 14-17 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 14, 15 and 18-20 recites a “third side magnetic portion.”  Applicant’s specification does not disclose a third side magnetic portion.  
Claims 16, 17, 21 and 22 are also rejected under 35 U.S.C. 112(a) as they inherit the deficiencies of the claims 14, 15, 18 and 19 as identified above.

Claims 7-8 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 requires the first, second and third dielectric layers to be laterally co-planar with respective elements of the device and claim 11 requires the fourth and fifth dielectric layers to be laterally co-planar with respective elements of the device. Applicant’s specification does not disclose the first, second, third, fourth and fifth dielectric layers laterally co-planar with the respective elements.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 requires the first, second and third dielectric layers to be laterally co-planar with respective elements of the device and claim 11 requires the fourth and fifth dielectric layers to be laterally co-planar with respective elements of the device.  It is unclear as to how the first, second, third, fourth and fifth dielectric layers are laterally co-planar with the respective elements of the device.  
For compact prosecution, they will be interpreted as adjacent instead of co-planar.
Claims 8, 12 and 13 are also rejected under 35 U.S.C. 112(b) as they inherit the deficiencies of the claims 7 and 11 as identified above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. Pub. 2015/0102472) in view of Cho (U.S. Pub. 2012/0212316) in view of Roehner et al. (U.S. Pub. 2015/0177310).
Claim 1:  Tsai et al. discloses a semiconductor arrangement in fan out packaging in Fig. 4, comprising:
molding compound (210; paragraph 15) adjacent a side of a semiconductor die (102; paragraph 13); and 
a structure (610, 520, 520b and 620; paragraph 28) disposed above the molding compound (200), above the semiconductor die (102), and around a transmission line (510; paragraph 29) coupled to an integrated circuit of the semiconductor die (102), the structure comprising: 
a top portion (620; paragraph 28);

a first side portion (520; paragraph 28) coupled to the top portion (620) and to the bottom portion (610); and
a second side portion (520b; paragraph 28) coupled to the top portion (620) and to the bottom portion (610), wherein:
the first side portion (520) is disposed on a first side (right side) of the transmission line (510),
the second side portion (520b) is disposed on a second side (left side) of the transmission line (510),
the first side (right side) of the transmission line (510) is opposite the second side (left side) of the transmission line (510), and
at least one of the first side portion (520) or the second side portion (520b) has a tapered sidewall (outer sidewall of 520 or 520b), an uppermost surface (uppermost surface of 520 or 520b) contacting the top portion (620), and a bottommost surface (bottommost surface of 520 or 520b) contacting the bottom portion (610), and
an interface (interface between 520 or 520b and 620) is defined where the uppermost surface (uppermost surface of 520 or 520b) contacts the top magnetic portion (620).
Tsai et al. appears not to explicitly disclose the structure comprising the top portion, the bottom portion, the first side portion and the second side portion is a 
Cho in Fig. 2A, however, discloses a magnetic structure comprising a top magnetic portion (230; paragraph 38), a bottom magnetic portion (210; paragraph 38), a first side magnetic portion (215a-215c, 220a and 220b; paragraph 38), and a second side magnetic portion (225a, 225b, 240 and 250; paragraphs 38 and 39) are made of tantalum or nickel (paragraphs 36 and 38) in order to increase the quality of the device (paragraph 37).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. with the disclosure of Cho to have made the structure comprising the top portion, the bottom portion, the first side portion and the second side portion from tantalum or nickel in order to increase the quality of the device (paragraph 37 of Cho).
Since Applicant’s specification discloses the magnetic structure can be made from tantalum or nickel (paragraphs 35 and 39), Tsai et al. in view of Cho would therefore disclose a magnetic structure comprising a top magnetic portion, a bottom magnetic portion, a first side magnetic portion, and a second side magnetic portion.
Tsai et al. in view of Cho appears not to explicitly disclose the tapered sidewall has a constant slope extending from the uppermost surface to the bottommost surface.
Roehner et al. in Fig. 5A and paragraph 44, however, discloses the tapered sidewall (sidewalls of 40) has a constant slope extending from the uppermost surface (uppermost surface of 40) to the bottommost surface (bottommost surface of 40) in order to provide an effective electrical path.

Claim 4:  Tsai et al. in view of Cho in view of Roehner et al. discloses the semiconductor arrangement of claim 1, and Roehner et al. in Fig. 5A further discloses a width of the uppermost surface (uppermost surface of 40) is greater than a width of the bottommost surface (bottommost surface of 40).
Claim 5:  Tsai et al. in view of Cho in view of Roehner et al. discloses the semiconductor arrangement of claim 1 and since Tsai et al. discloses a first dielectric layer (410; Fig. 4, paragraph 28) disposed between the bottom portion (610) and the transmission line (510) and Cho discloses the bottom portion is magnetic (paragraphs 36 and 38), Tsai et al. in view of Cho would therefore disclose a first dielectric layer disposed between the bottom magnetic portion and the transmission line.
Claim 6:  Tsai et al. in view of Cho in view of Roehner et al. discloses the semiconductor arrangement of claim 5, and since Tsai et al. discloses a second dielectric layer (420; Fig. 4, paragraph 28) disposed between the top portion (620) and the transmission line (510) and Cho discloses the top portion is magnetic (paragraphs 36 and 38), Tsai et al. in view of Cho would therefore disclose a second dielectric layer disposed between the top magnetic portion and the transmission line.
Claim 23:  Tsai et al. in view of Cho in view of Roehner et al. discloses the semiconductor arrangement of claim 1 and Tsai et al. in view of Cho further discloses a 
Tsai et al. in view of Cho in view of Roehner et al. appears not to explicitly disclose a second redistribution element on a second side of the magnetic structure opposite to the first side of the magnetic structure.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. in view of Cho in view of Roehner et al. to have made a second redistribution element on a second side of the magnetic structure opposite to the first side of the magnetic structure since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (M.P.E.P. § 2144.04).

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Cho in view of Roehner et al. as applied to claim 1 above, and further in view of Welland et al (U.S. Pub. 2008/0272837).
Claim 14:  Tsai et al. in view of Cho in view of Roehner et al. discloses the semiconductor arrangement of claim 1 and Tsai et al. further discloses a first dielectric (300 and/or 410; Fig. 4, paragraphs 21 and 22).
Tsai et al. in view of Cho in view of Roehner et al. appears not to explicitly disclose a third side magnetic portion disposed on the first side of the transmission line, and the first dielectric layer disposed between the first side magnetic portion and the third side magnetic portion.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. in view of Cho in view of Roehner et al. with the disclosure of Welland et al. to have made a third side magnetic portion disposed on the first side of the transmission line in order to reduce the mutual inductance (paragraph 53 of Welland et al.).
Tsai et al. in view of Cho in view of Roehner et al. in view of Welland et al. would therefore disclose a third side magnetic portion disposed on the first side of the transmission line, and a first dielectric layer (300 and/or 410 of Tsai et al.; Fig. 4, paragraph 22) in contact with the first side magnetic portion and the third side magnetic portion.
Claim 15:  Tsai et al. in view of Cho in view of Roehner et al. in view of Welland et al. discloses the semiconductor arrangement of claim 14 and Tsai et al. in Fig. 4 further discloses an interface is defined between a first dielectric layer (300 and/or 410; paragraph 23) and a second dielectric layer (420; paragraph 24).  Since Tsai et al. discloses the second dielectric layer (420) in contact with the first side portion (520) and disposed above the first dielectric layer (300 and/or 410) (Fig. 4) and Cho discloses the first side portion is magnetic (paragraphs 36 and 38), Tsai et al. in view of Cho in view of Welland et al. would disclose a second dielectric layer disposed between the first side 
Claim 16:  Tsai et al. in view of Cho in view of Roehner et al. in view of Welland et al. discloses the semiconductor arrangement of claim 15 and since Tsai et al. discloses the first dielectric layer (300 and/or 410) is disposed between the bottom portion (610) and the transmission line (510), and the second dielectric layer (420) is disposed between the top portion (620) and the transmission line (510) (Fig. 4) and Cho discloses the bottom portion is magnetic (paragraphs 36 and 38) and the top portion is magnetic (paragraphs 36 and 38), Tsai et al. in view of Cho would therefore disclose the first dielectric layer is disposed between the bottom magnetic portion and the transmission line, and the second dielectric layer is disposed between the top magnetic portion and the transmission line.
Claim 17:  Tsai et al. in view of Cho in view of Roehner et al. in view of Welland et al. discloses the semiconductor arrangement of claim 14 and since Tsai et al. discloses the first dielectric layer (300 and/or 410) contacts the second side portion (520b), a sidewall of the bottom portion (610), and a top surface of the bottom portion (610) and Cho discloses the second side portion is magnetic (paragraphs 36. 38 and 39) and the bottom portion is magnetic (paragraphs 36 and 38), Tsai et al. in view of Cho would therefore disclose the first dielectric layer contacts the second side magnetic portion, a sidewall of the bottom magnetic portion, and a top surface of the bottom magnetic portion.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Cho in view of Roehner et al. as applied to claim 1 above, and further in view of Cronin et al. (U.S. Patent 4,776,087).
Claim 24:  Tsai et al. in view of Cho in view of Roehner et al. discloses the semiconductor arrangement of claim 1, and Tsai et al. in Fig. 4 further discloses the uppermost surface (uppermost surface of 520 or 520b) contacts a bottom surface (bottom surface of 620) of the top magnetic portion (620).
Tsai et al. in view of Cho in view of Roehner et al. appears not to explicitly disclose the bottom surface is planar from a point of contact with the first magnetic portion to a point of contact with the second side magnetic portion.
Cronin et al. in Fig. 10 and in column 5, lines 20-36, however, discloses the bottom surface (bottom surface of 60) is planar from a point of contact (contact with 60 and right 57) with the first magnetic portion (right 57) to a point of contact (contact with 60 and left 57) with the second side magnetic portion (left 57) in order to totally shield the transmission line (column 3, line 53 – column 4, line 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. in view of Cho in view of Roehner et al. with the disclosure of Cronin et al. to have made the bottom surface is planar from a point of contact with the first magnetic portion to a point of contact with the second side magnetic portion in order to totally shield the transmission line (column 3, line 53 – column 4, line 2 of Cronin et al.).

Claim 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. Pub. 2015/0102472) in view of Brand (2002/0019075), further in view of Cho (U.S. Pub. 2012/0212316) in view of Sakamoto et al. (U.S. Pub. 2012/0013019).
Claim 7:  Tsai et al. discloses a semiconductor arrangement in fan out packaging in Fig. 4, comprising:
a transmission line (510; paragraph 29) coupled to an integrated circuit of a semiconductor die (102; paragraph 13), wherein;
a substrate (100; paragraph 12) disposed on a first side (bottom side of 102) of the semiconductor die (102);
the transmission line (501) is disposed on a second side (upper side of 102) of the semiconductor die (102), and
the first side (bottom side of 102) of the semiconductor die (102) is opposite the second side (upper side of 102) of the semiconductor die (102); and
a structure (610, 520, 520b and 620; paragraph 28) disposed above the semiconductor die (102) and positioned around the transmission line (510), the structure comprising: 
a top portion (620; paragraph 28);
a bottom portion (610; paragraph 28) disposed below the top portion (620); 
a first side portion (520; paragraph 28) coupled to the top portion (620) and to the bottom portion (610); and
a second side portion (520b; paragraph 28) coupled to the top portion (620) and to the bottom portion (610), wherein:

the second side portion (520b) is disposed on a second side (left) of the transmission line (510),
the first side (right side) of the transmission line (510) is opposite the second side (left side) of the transmission line (510), and
at least one of the first side portion (520) or the second side portion (520b) has a tapered sidewall (outer sidewall of 520 and 520b);
a conductive pad (lower portion of 230; Fig. 8, paragraphs 17, 25 and 42) electrically coupled to the semiconductor die (102) (paragraph 17);
a via connector (upper portion of 230; Fig. 8, paragraphs 17, 25 and 42) disposed over the conductive pad (lower portion of 230) and electrically coupled to the conductive pad (lower portion of 230);
a first redistribution layer (530; Fig. 8, paragraphs 17, 25 and 42) disposed over the via connector (upper portion of 230) and electrically coupled to the via connector (upper portion of 230); 
a second redistribution layer (550; Fig. 1, paragraphs 24, 25 and 42) disposed over the first redistribution layer (530) and electrically coupled to the first redistribution layer (530);
a first dielectric layer (300; Fig. 8, paragraphs 21, 25 and 42) laterally adjacent with the via connector (upper portion of 230);
a second dielectric layer (410; Fig. 8, paragraph 22, 25 and 42) laterally adjacent with a bottom portion (bottom portion of 530) of the first redistribution layer (530); and

Tsai et al. appears not to explicitly disclose a die attach film is disposed on the first side of the semiconductor die.
Brand, however, discloses a die attach film (adhesive; paragraph 9) disposed on the first side (side of integrated circuit device facing the substrate) of the semiconductor die (integrated circuit device; paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. with the disclosure of Brand to have made a die attach film is disposed on the first side of the semiconductor die in order to facilitate bonding of the die to the substrate.  
Tsai et al. in view of Brand appears not to explicitly disclose the structure comprising the top portion, the bottom portion, the first side portion and the second side portion is a magnetic structure comprising a top magnetic portion, a bottom magnetic portion, a first side magnetic portion and a second side magnetic portion.
Cho, however, discloses a magnetic structure comprising a top magnetic portion (230; Fig. 2A, paragraph 38), a bottom magnetic portion (210; Fig. 2A, paragraph 38), a first side magnetic portion (215a-215c, 220a and 220b; Fig. 2A, paragraph 38), and a second side magnetic portion (225a, 225b, 240 and 250; Fig. 2A, paragraphs 38 and 39) are made of tantalum or nickel (paragraphs 36 and 38).

Since Applicant’s specification discloses the magnetic structure can be made from tantalum or nickel (paragraphs 35 and 39), Tsai et al. in view of Brand in view of Cho would therefore disclose a magnetic structure comprising a top magnetic portion, a bottom magnetic portion, a first side magnetic portion, and a second side magnetic portion.
Tsai et al. in view of Brand in view of Cho appears not to explicitly disclose the conductive pad overlying the semiconductor die.
Sakamoto et al. in annotated Fig. 9 below, however, discloses the conductive pad overlying the semiconductor die (121 and 141; paragraph 67) in order to reduce the size of the device (paragraph 67).


    PNG
    media_image1.png
    334
    519
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. in view of Brand in view of Cho with the disclosure of Sakamoto et al. to have made the conductive pad overlying the semiconductor die in order to reduce the size of the device (paragraph 67 of Sakamoto et al.).
Claim 11:  Tsai et al. in view of Brand in view of Cho in view of Sakamoto et al. discloses the semiconductor arrangement of claim 7, and since Tsai et al. in Figs. 1 and 4, paragraphs 24, 25 and 42 discloses a fourth dielectric layer (middle portion of 420) laterally adjacent with a bottom portion (bottom portion of 550) of the second redistribution layer (550), a top portion (top portion of 520) of the first side magnetic portion (520), and a top portion (top portion of 520b) of the second side magnetic portion (520b); wherein an interface is defined between the third dielectric layer (lower portion of 420) and the fourth dielectric layer (middle portion of 420) and a fifth dielectric .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Brand in view of Cho in view of Sakamoto et al. as applied to claim 7 above, and further in view of O’Toole (U.S. Patent 3,780,219).
Claim 8:  Tsai et al. in view of Brand in view of Cho in view of Sakamoto et al. discloses the semiconductor arrangement of claim 7.  
Tsai et al. in view of Brand in view of Cho in view of Sakamoto et al. appears not to explicitly disclose the transmission line is coupled to a current amplifier comprising: 
a first transistor coupled to the transmission line; and 
a second transistor coupled to the first transistor and coupled to a second integrated circuit.
O’Toole in Fig. 2 and in column 10, lines 9-27, however, discloses the transmission line (line connected to 190) is coupled to a current amplifier (190 and 191) comprising: 

a second transistor (191) coupled to the first transistor (190) and coupled to a second integrated circuit (other elements within 47).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. in view of Brand in view of Cho in view of Sakamoto et al. with the disclosure of O’Toole to have made the transmission line coupled to a current amplifier comprising: a first transistor coupled to the transmission line; and a second transistor coupled to the first transistor and coupled to a second integrated circuit in order to have add function to the semiconductor die.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Brand in view of Cho in view of Sakamoto et al. as applied to claim 11 above, and further in view of Nakaiso et al. (U.S. Pub. 2015/0364462).
Claim 12:  Tsai et al. in view of Brand in view of Cho in view of Sakamoto et al. disclose the semiconductor arrangement of claim 11.
Tsai et al. in view of Brand in view of Cho in view of Sakamoto et al. appears not to explicitly disclose a sixth dielectric layer overlying the second distribution layer and the top magnetic portion.
Nakaiso et al. in Fig. 14 and paragraphs 87 and 88, however, discloses a sixth dielectric layer (31) overlying the second distribution layer (29A). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. in view of Brand in view of Cho in 
Claim 13:  Tsai et al. in view of Brand in view of Cho in view of Sakamoto et al. in view of Nakaiso et al. disclose the semiconductor arrangement of claim 12 and Tsai et al. further discloses the second dielectric layer (410), the third dielectric layer (lower portion of 420), the fourth dielectric layer (middle portion of 420) and the fifth dielectric layer (the upper portion of 420 comprises a polymer (paragraphs 22 and 24).

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. Pub. 2015/0102472) in view of Welland et al (U.S. Pub. 2008/0272837) in view of Cho (U.S. Pub. 2012/0212316) in view of Roehner et al. (U.S. Pub. 2015/0177310).
Claim 18:  Tsai et al. discloses a semiconductor arrangement in fan out packaging in Fig. 4, comprising: 
a transmission line (510; paragraph 29); and
a structure (610, 520, 520b and 620; paragraph 28) disposed around the transmission line (510), the structure comprising:
a top portion (620; paragraph 28) disposed above the transmission line (510); 

a first side portion (520; paragraph 28) disposed between the top portion (620) and the bottom portion (610); and
a second side portion (520b; paragraph 28) disposed between the top portion (620) and the bottom portion (610); wherein:
the first side portion (520) is disposed on a first side (right side) of the transmission line (510),
the second side portion (520b) is disposed on a second side (left side) of the transmission line (510), 
the first side (right side) of the transmission line (510) is opposite the second side (left side) of the transmission line (510), and	
a first sidewall (inner sidewall of 520) of the first side magnetic portion (520) facing the second side magnetic portion (520b), a second sidewall (outer sidewall of 520) of the first side portion (520) facing away from the second side portion (520b), an uppermost surface of the first side portion (520) contacting the top portion (620), and a bottommost surface of the first side portion (520) contacting the bottom portion (610), and
an interface (interface between 520 or 520b and 620) is defined where the uppermost surface (uppermost surface of 520 or 520b) contacts the top magnetic portion (620).
Tsai et al. appears not to explicitly disclose a third side portion disposed between the top portion and the bottom portion, the third side portion is disposed on a first side of 
Welland et al. in Fig. 10 and in paragraphs 53 and 54, however, discloses a third side portion (leftmost 760) disposed between the top portion (756) and the bottom portion (754), the third side portion (leftmost 760) is disposed on a first side (right side of 744 in Fig. 9) of the transmission line (744), and the first side portion (rightmost 760) is spaced apart from the third side portion (leftmost 760) in order to reduce the mutual inductance (paragraph 53).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. with the disclosure of Welland et al. to have made disclose a third side portion disposed between the top portion and the bottom portion, the third side portion is disposed on a first side of the transmission line, and the first side portion is spaced apart from the third side portion in order to reduce the mutual inductance (paragraph 53 of Welland et al.).
Tsai et al. in view of Welland et al. appears not to explicitly disclose the structure comprising the top portion, the bottom portion, the first side portion, the second side portion and the third side portion is a magnetic structure comprising a top magnetic portion, a bottom magnetic portion, a first side magnetic portion, a second side magnetic portion and a third side magnetic portion.
Cho, however, discloses a magnetic structure comprising a top magnetic portion (230; Fig. 2A, paragraph 38), a bottom magnetic portion (210; Fig. 2A, paragraph 38), a first side magnetic portion (215a-215c, 220a and 220b; Fig. 2A, paragraph 38), a second side magnetic portion (225a, 225b, 240 and 250; Fig. 2A, paragraphs 38 and 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tsai et al. in view of Welland et al. with the disclosure of Cho to have made the structure comprising the top portion, the bottom portion, the first side portion, the second side portion and the third side portion from tantalum or nickel in order to increase the quality of the device (paragraph 37 of Cho).
Since Applicant’s specification discloses the magnetic structure can be made from tantalum or nickel (paragraphs 35 and 39), Tsai et al. in view of Welland et al. in view of Cho would therefore disclose a magnetic structure comprising a top magnetic portion, a bottom magnetic portion, a first side magnetic portion, a second side magnetic portion and a third side magnetic portion.
Tsai et al. in view of Welland et al. in view of Cho appears not to explicitly disclose at least one of the first sidewall or the second sidewall has a constant slope extending from an uppermost surface of the first side portion contacting the top portion to a bottommost surface of the first side portion contacting the bottom portion.
Roehner et al. in Fig. 5A and paragraph 44, however, discloses at least one of the first sidewall (inner sidewall of right 40) or the second sidewall (outer sidewall of right 40) has a constant slope extending from an uppermost surface (uppermost surface of right 40) of the first side portion (right 40) contacting the top portion (upper right 20) to a bottommost surface (bottommost surface of right 40) of the first side portion (right 40) contacting the bottom portion (bottom 20) in order to provide an effective electrical path.

Claim 19:  Tsai et al. in view of Welland et al. in view of Cho in view of Roehner et al. discloses the semiconductor arrangement of claim 18 and since Tsai et al. in Fig. 4 discloses a first dielectric layer (410; paragraph 28) disposed between the bottom portion (610) and the transmission line (510) and Cho discloses the bottom portion is magnetic (paragraphs 36 and 38), Tsai et al. in view of Welland et al. of Cho in view of Roehner et al. would therefore disclose a first dielectric layer disposed between the bottom magnetic portion and the transmission line the first dielectric layer is disposed between the first side magnetic portion and the third side magnetic portion.
Claim 20:  Tsai et al. in view of Welland et al. in view of Cho in view of Roehner et al. discloses the semiconductor arrangement of claim 19 and since Tsai et al. in Fig. 4 discloses a second dielectric layer (420; paragraph 28) disposed above the first dielectric layer (410) and between the transmission line (510) and the top portion (620), Tsai et al. in view of Welland et al. of Cho in view of Roehner et al. would therefore disclose a second dielectric layer disposed above the first dielectric layer and between the transmission line and the top magnetic portion, wherein the second dielectric layer is disposed between the first side magnetic portion and the third side magnetic portion.
Claim 21:  Tsai et al. in view of Welland et al. in view of Cho in view of Roehner et al. discloses the semiconductor arrangement of claim 19 and since Tsai et al. in Fig. 4 discloses the first dielectric (410) is disposed between the transmission line (510) and the first side portion (520) and Cho discloses the first side portion is magnetic (paragraphs 36 and 38), Tsai et al. in view of Welland et al. of Cho in view of Roehner et al. would therefore disclose the first dielectric layer is disposed between the transmission line and the first side magnetic portion.
Claim 22:  Tsai et al. in view of Welland et al. in view of Cho in view of Roehner et al. discloses the semiconductor arrangement of claim 18 and Roehner et al. in Fig. 5A further discloses the first sidewall (inner sidewall of right 40) and the second sidewall (outer sidewall of 40) are tapered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8 and 11-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815              

/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822